Exhibit 10.1

 

Subscription Agreement

 

Inpixon 

2479 E. Bayshore Road 

Suite 195 

Palo Alto, CA 94303

 

Ladies and Gentlemen:

 

The undersigned service provider (the “Service Provider”) hereby confirms and
agrees with Inpixon, a Nevada corporation (the “Company”), as follows:

 

1.       Subject to the terms and conditions hereof, the Service Provider will
accept from the Company and the Company will issue and sell to the Service
Provider such number of shares of common stock (the “Shares”), par value $0.001
per share (the “Common Stock”), as is set forth on the signature page hereto
(the “Signature Page”) for a purchase price of $0.34 per Share.

 

2.       The closing shall occur at such time and place (or remotely by
facsimile or other electronic transmission) as shall be agreed upon by the
Service Provider and the Company, subject to the satisfaction of certain closing
conditions set forth herein. The hour and date of delivery and payment for the
Shares is called the “Closing Date.”

 

3.       The offering and sale of the Shares (the “Offering”) is being made
pursuant to a registration statement on Form S-3 (Registration File No. File No.
333-204159) (the "Registration Statement"), under the Securities Act of 1933, as
amended (the “Securities Act”), which became effective on May 28, 2015; and the
prospectus included therein and the related prospectus supplement (such
prospectus, as supplemented by such prospectus supplement, the “Prospectus” )
dated December 5, 2017 containing certain information regarding the Shares and
terms of the Offering that has been delivered to the Service Provider on or
prior to the date hereof. The Prospectus, together with the documents
incorporated by reference therein, is also referred to herein as the “General
Disclosure Package.”

 

4.       On the Closing Date, the Company shall deliver irrevocable instructions
(the “Irrevocable Instructions”) to Corporate Stock Transfer, Inc. (the
“Transfer Agent”) authorizing the issuance of [FOR LEAD PROVIDER ONLY: (a) up to
an aggregate of [                ]1 of the Shares (subject to proportionate
adjustment for any stock split or combination or similar recapitalization event)
(the “Closing Shares”) on the Closing Date and (b) reserving up to an additional
[          ]2 Shares (subject to proportionate adjustment for any stock split or
combination or similar recapitalization event) (the “Reserve Shares”) for
issuance upon notice to the Company in accordance with this Agreement [FOR OTHER
SERVICE PROVIDERS: up to an aggregate of [                 ] of the Shares
(subject to proportionate adjustment for any stock split or combination or
similar recapitalization event) (the “Closing Shares”) on the Closing Date], via
the Depository Trust Company’s (“DTC”) Deposit or Withdrawal at Custodian system
in accordance with the DTC instructions set forth therein.

 

5.       The Company’s obligation to issue the Shares to the Service Provider
shall be subject to (a) the Service Provider’s agreement that the Shares will be
issued in satisfaction of an aggregate of $[               ] due to the Service
Provider from the Company for the payment of services provided and (b) the
accuracy of the representations and warranties made by the Service Provider
herein and the fulfillment of those undertakings herein of the Service Provider
to be fulfilled prior to the Closing Date.

 



 

1 Equal to 4.99% of total outstanding shares following issuance of shares in the
Offering. 

2 The number of Reserve Shares shall be equal to the number of Shares set forth
on the signature page minus the number of Closing Shares issued.

 



1

 

 

6.       The Company shall not identify the Service Provider by name in any
press release or public filing, or otherwise publicly disclose the Service
Provider’s name, without the Service Provider’s prior written consent. For the
purposes of this Subscription Agreement, “Trading Day” means, as applicable, (x)
with respect to all price or trading volume determinations relating to the
Common Stock, any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded, provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time) unless such day is otherwise designated as a Trading Day in
writing by the Holder or (y) with respect to all determinations other than price
determinations relating to the Common Stock, any day on which the Principal
Market (or any successor thereto) is open for trading of securities. “Principal
Market” means the Nasdaq Capital Market.

 

7.       The Service Provider represents that (a) it has had full access to the
General Disclosure Package prior to or in connection with its receipt of this
Subscription Agreement and is relying only on such information and documents in
making its decision to purchase the Shares, and (b) it is acquiring the Shares
for its own account, or an account over which it has investment discretion, and
(c) it is not aware of any material nonpublic information concerning the Company
or any of its securities (including the Stock) and is entering into this
Agreement in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1.

 

8.       The Service Provider and the Company each has the requisite power and
authority to enter into this Subscription Agreement and to consummate the
transactions contemplated hereby.

 

9.       Neither the Company nor the Service Provider are making any other
representations or warranties beyond those included herein.

 

10.     This Subscription Agreement will be binding and irrevocable upon
execution by the Service Provider; provided that the Shares are issued in
accordance with the terms hereof.

 

11.     All covenants, agreements, representations and warranties herein will
survive the execution of this Subscription Agreement and the delivery of the
Shares.

 

12.     On or prior to the Closing Date, the Company shall deliver or cause to
be delivered to the Service Provider the following:

 

(i)       this Subscription Agreement duly executed by the Company;

 

(ii)      the Prospectus (which may be delivered in accordance with Rule 172
under the Securities Act);

 

(iii)     the Shares; and

 

(iv)     the Irrevocable Instructions.

 



2

 

 

13.         [FOR LEAD PROVIDER ONLY: Right to Issue Additional Shares.

 

a.       General. On the Closing Date, the Service Provider shall have the right
(the “Rights”) to receive an additional [                     ]3 shares of
Common Stock (subject to proportionate adjustment for any stock split or
combination or similar recapitalization event) (the “Additional Shares”),
representing the balance of the Shares issuable to the Service Provider, which
shall have such terms and conditions as set forth in this Section 13. The
Company and the Service Provider hereby agree that no additional consideration
is payable in connection with the exercise of the Rights.

 

b.       Exercise of Rights and Issuance of Additional Shares. Subject to the
terms hereof, the exercise of the Rights may be made, in whole or in part, at
any time or times on or after the date hereof solely by delivery to the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the Service Provider at the address of the Service Provider appearing
on the books of the Company) of a duly executed PDF copy of the Notice of
Issuance Form annexed hereto as Exhibit A (each, a “Notice of Issuance”, and the
corresponding date thereof, the “Exercise Date”) from the broker designated by
the Service Provider on Schedule I hereto (the “Broker”). Partial exercises of
the Rights resulting in issuances of a portion of the total number of Reserve
Shares available for issuance hereunder shall have the effect of lowering the
aggregate number of Reserve Shares issuable hereunder in an amount equal to the
applicable number of Additional Shares issued. The Service Provider and the
Broker shall maintain records showing the number of Additional Shares issued
from the Reserve Shares and the date of such issuances. The Company shall
deliver any objection to any Notice of Issuance Form within one (1) Trading Day
of receipt of such notice. The Additional Shares issuable upon exercise of the
Rights shall be subject to that certain 10b5-1 Trading Plan between the Broker
and the Service Provider with respect to the securities of the Company. The
Service Provider acknowledges and agrees that, by reason of the provisions of
this paragraph, following each exercise of the Rights issued hereunder and the
issuance of a portion of the Reserve Shares pursuant thereto, the number of
Reserve Shares available for issuance hereunder at any given time may be less
than the amount stated in the recitals hereof.

 

c.       Delivery of Additional Shares. The Additional Shares issued hereunder
shall be transmitted by the Transfer Agent to the Service Provider by crediting
the designated account of the Company with the Broker with The Depository Trust
Company through its Deposit/Withdrawal at Custodian system (“DWAC”) by the date
that is two (2) Trading Days after the delivery to the Company of the Notice of
Issuance (such date, the “Share Delivery Deadline”). The Additional Shares shall
be deemed to have been issued, and the Service Provider or any other person so
designated to be named therein shall be deemed to have become the holder of
record of such shares for all purposes, as of the date the Rights have been
exercised.

 

d.       Charges, Taxes and Expenses. Issuance of Additional Shares shall be
made without charge to the Service Provider for any issue or transfer tax or
other incidental expense in respect of the issuance, all of which taxes and
expenses shall be paid by the Company. The Company shall pay all Transfer Agent
fees required for same-day processing of any Notice of Issuance.

 

e.       Authorized Shares. The Company covenants that, it will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Additional Shares upon the exercise of the Rights. The
Company further covenants that the reservation of the Additional Shares shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Additional Shares upon the due exercise of the Rights. The Company will take
all such reasonable action as may be necessary to assure that such Additional
Shares may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of the Principal Market upon which the
Common Stock may be listed. The Company covenants that all Additional Shares
which may be issued upon the exercise of the Rights represented by this
Subscription Agreement will, upon exercise of the Rights, be duly authorized,
validly issued, fully paid and non-assessable and free from all taxes, Liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).

 





 

3 Insert the number that is equal to the Reserve Shares.

 



3

 

 

f.       Impairment. Except and to the extent as waived or consented to by the
Service Provider, the Company shall not by any action, including, without
limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Subscription Agreement,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or appropriate to
protect the rights of the Service Provider as set forth in this Subscription
Agreement against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Additional Shares above
the amount payable therefor upon such exercise immediately prior to such
increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable Additional Shares upon the exercise of the Rights and (iii)
use reasonable best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this
Subscription Agreement.

 

g.       Authorizations. Before taking any action which would result in an
adjustment in the number of Additional Shares for which the Rights provides for,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

h.        Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of the Rights, pursuant
to the terms hereof.

 

i.        Stock Dividends and Splits. If the Company, at any time while the
Rights exist: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the number of Additional Shares issuable upon exercise of the Rights
shall be proportionately adjusted. Any adjustment made pursuant to this Section
13(i) shall become effective immediately upon the record date for the
determination of stockholders entitled to receive such dividend or distribution
(provided that if the declaration of such dividend or distribution is rescinded
or otherwise cancelled, then such adjustment shall be reversed upon notice to
the Service Provider of the termination of such proposed declaration or
distribution as to any unexercised portion of the Rights at the time of such
rescission or cancellation) and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

j.       Intentionally left blank.

 



4

 



 

k.       Subsequent Rights Offerings. If Section 13(i) above does not apply, if
at any time the Company grants, issues or sells any convertible securities,
options or rights to purchase stock, warrants, securities or other property pro
rata to the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Service
Provider could have acquired if the Service Provider had held the number of
shares of Common Stock acquirable upon complete exercise of the Rights (without
regard to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Service Provider’s right to
participate in any such Purchase Right would result in the Service Provider
exceeding the Beneficial Ownership Limitation, then the Service Provider shall
not be entitled to participate in such Purchase Right to such extent (or
beneficial ownership of such shares of Common Stock as a result of such Purchase
Right to such extent) and such Purchase Right to such extent shall be held in
abeyance for the Service Provider until such time, if ever, as its right thereto
would not result in the Service Provider exceeding the Beneficial Ownership
Limitation).

 

l.        Fundamental Transaction. If, at any time while the Rights remain
outstanding, a change of control occurs, then, upon any subsequent exercise of
the Rights, the Holder shall have the right to receive, for each Additional
Share that would have been issuable upon such exercise immediately prior to the
occurrence of such change of control, at the option of the Service Provider
(without regard to any limitation in Section 13(g) on the exercise of the
Right), the number of shares of Common Stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and any
additional consideration receivable as a result of such change of control by a
holder of one share of Common Stock. Upon the occurrence of any such change of
control, the any successor entity in a change of control in which the Company is
not the survivor (the “Successor Entity”) shall succeed to, and be substituted
for (so that from and after the date of such change of control, the provisions
of this Subscription Agreement referring to the “Company” shall refer instead to
the Successor Entity), and may exercise every right and power of the Company and
shall assume all of the obligations of the Company under this Subscription
Agreement with the same effect as if such Successor Entity had been named as the
Company herein.

 

m.       Intentionally left blank.

 

n.       No Rights as Stockholder Until Exercise. Each Right does not entitle
the Service Provider to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof.

 

o.        Transferability. Subject to compliance with any applicable securities
laws, the Rights and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon written
assignment substantially in the form attached hereto duly executed by the
Service Provider or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer of this Subscription
Agreement delivered to the principal office of the Company or its designated
agent. Upon such assignment and, if required, such payment, the Company shall
enter into a new agreement with the assignee or assignees, as applicable, and
this Subscription Agreement shall promptly be cancelled. Any Right, if properly
assigned in accordance herewith, may be exercised by the assignee for the issue
of Reserved Shares without having a new agreement executed.][FOR OTHER SERVICE
PROVIDERS: Intentionally omitted].

 



5

 

 

14.       Beneficial Ownership Limitations. The Company shall not effect the
issuance of the Closing Shares [FOR LEAD PROVIDER ONLY: or the exercise of any
Rights], and the Service Provider shall not have the right to receive the
Closing Shares [FOR LEAD PROVIDER ONLY: or exercise any portion of any Rights]
pursuant to the terms and conditions of this Subscription Agreement and any such
issuance [FOR LEAD PROVIDER ONLY: or exercise] shall be null and void and
treated as if never made, to the extent that after giving effect to such
issuance or exercise, the Service Provider together with its affiliates
collectively would beneficially own in excess of 4.99% (the “Beneficial
Ownership Limitation”) of the shares of Common Stock outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by the Service
Provider and its affiliates shall include the number of shares of Common Stock
held by the Service Provider and its affiliates [FOR LEAD PROVIDER ONLY: plus
the number of shares of Common Stock issuable upon exercise of the Rights issued
hereunder with respect to which the determination of such sentence is being
made, but shall exclude shares of Common Stock which would be issuable upon (A)
exercise of the remaining, nonexercised portion of the Rights beneficially owned
by the Service Provider or any of its affiliates and] (B) exercise or conversion
of the unexercised or nonconverted portion of any other securities of the
Company (including, without limitation, any convertible notes or convertible
preferred stock or warrants) beneficially owned by the Service Provider or its
affiliates subject to a limitation on conversion or exercise analogous to the
limitation contained in this Section 14. For purposes of this Section 14,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”). For purposes of
determining the number of outstanding shares of Common Stock the Service
Provider may acquire upon the issuance of the Closing Shares [FOR LEAD PROVIDER
ONLY: and/or the exercise of the Rights] without exceeding the Beneficial
Ownership Limitation, the Service Provider may rely on the number of outstanding
shares of Common Stock as reflected in (x) the Company’s most recent Annual
Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K
or other public filing with the SEC, as the case may be, (y) a more recent
public announcement by the Company or (z) any other written notice by the
Company or the Transfer Agent, if any, setting forth the number of shares of
Common Stock outstanding (the “Reported Outstanding Share Number”). If the
Company receives a Notice of Issuance from the Broker at a time when the actual
number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall notify the Broker in writing of the
number of shares of Common Stock then outstanding and, to the extent that such
Notice of Issuance would otherwise cause the Service Provider’s beneficial
ownership, as determined pursuant to this Section 14, to exceed the Beneficial
Ownership Limitation, the Broker must notify the Company of a reduced number of
shares of Common Stock to be issued pursuant to such Notice of Issuance. For any
reason at any time, upon the written or oral request of the Broker, the Company
shall within one (1) business day confirm orally and in writing or by electronic
mail to the Broker the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including the Closing Shares and the Rights, by the Service Provider and its
subsidiaries since the date as of which the Reported Outstanding Share Number
was reported. In the event that the issuance of the Closing Shares [FOR LEAD
PROVIDER ONLY: or the exercise of the Rights] results in the Service Provider
and its subsidiaries being deemed to beneficially own, in the aggregate, more
than the Beneficial Ownership Limitation of the number of outstanding shares of
Common Stock (as determined under Section 13(d) of the 1934 Act), the number of
shares so issued by which the Service Provider’s and its subsidiaries’ aggregate
beneficial ownership exceeds the Beneficial Ownership Limitation (the “Excess
Shares”) shall be deemed null and void and shall be cancelled ab initio, and the
Service Provider shall not have the power to vote or to transfer the Excess
Shares. [FOR LEAD PROVIDER ONLY: For purposes of clarity, the shares of Common
Stock issuable pursuant to the terms of the Rights hereunder in excess of the
Beneficial Ownership Limitation shall not be deemed to be beneficially owned by
the Service Provider for any purpose including for purposes of Section 13(d) or
Rule 16a-1(a)(1) of the 1934 Act. No prior inability to exercise any Rights
pursuant to this paragraph shall have any effect on the applicability of the
provisions of this paragraph with respect to any subsequent determination of
exercisability.] The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 14 to the extent necessary to correct this paragraph (or any
portion of this paragraph) which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 14 or to make
changes or supplements necessary or desirable to properly give effect to such
limitation. The limitation contained in this paragraph may not be waived and
shall apply to a successor holder of Rights.

 



6

 

 

15.       All notices or other communications required or permitted to be
provided hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed e-mail, telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. The
address for such notices and communications shall be as follows:

 

If to the Company, to:

 

Inpixon  

2479 E. Bayshore Road  

Suite 195  

Palo Alto, CA 94303

 

If to the Service Provider, at its address on the signature page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing. [FOR LEAD PROVIDER ONLY: Notwithstanding the foregoing any notices
required or permitted to be given by the Company in accordance with Section 13
of this Subscription Agreement regarding the exercise of the Rights and issuance
of Additional Shares shall be provided in writing by fax, signed by the Company
to the Broker and confirmed by telephone (Attn:
________________________________.]

 

16.       The Company acknowledges that the only material, non-public
information relating to the Company or its subsidiaries that the Company, its
employees or agents has provided to the Service Provider in connection with the
Offering prior to the date hereof is the existence of the Offering. The Service
Provider shall not at any time attempt to exercise any influence over how, when
or whether to exercise the Rights pursuant to this Agreement.

 

17.       This Subscription Agreement may be terminated by the Service Provider,
as to Service Provider’s obligations hereunder only and without effect
whatsoever on the obligations of the Company, by notice to the Company, if a
closing has not occurred and the Shares or irrevocable instructions to the
Transfer Agent authorizing the issuance of the Shares have not been delivered to
the Service Provider by the close of trading on the Nasdaq Stock Market on the
Closing Date; provided, however, that no such termination will affect the right
of any party to sue for any breach by the other party.

 

18.       This Subscription Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Service
Provider. This Subscription Agreement will be governed by the internal laws of
the State of New York, without giving effect to the principles of conflicts of
law. This Subscription Agreement may be executed in one or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and signatures may be delivered by
facsimile or by e-mail delivery of a “.pdf” format data file. Notwithstanding
the foregoing, this Agreement, may not be amended, modified or terminated except
with a written instrument signed by the Service Provider and acknowledged by
Broker and by the Company and the Service Provider will be required to restate
and reaffirm, as of the date of such amendment or modification, each of the
representations and warranties contained in Section 7 of this Agreement.

 

[signature page follows]

 



7

 

 

SIGNATURE PAGE

 

Number of Shares    

 

Purchase Price Per Share: $    

 

Aggregate Purchase Price: $    

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: December ___, 2017

 

 



 

SERVICE PROVIDER NAME

 

By:    

 

Print Name:    

 

Title:    

 

Taxpayer Identification Number:    

 

Address: _____________________________________________

 

  _____________________________________________

 

  _____________________________________________

  

DWAC Instructions for Shares:

 

Name of DTC Participant:
(broker-dealer at which the account or accounts to be credited with the Shares
are maintained)   DTC Participant Number:   Account Name:   Account Number:  
Person to contact to initiate DWAC at closing:   Name:   Tel:   Email:  

 



8

 

 

SUBSCRIPTION AGREEMENT 

 

Agreed and accepted December 6, 2017 

 

Inpixon 

 

By:       Name: Nadir Ali     Title: Chief Executive Officer  

 



9

 



 

EXHIBIT A

 

NOTICE OF ISSUANCE

 

On behalf of the undersigned holder, the undersigned Broker hereby exercises the
Rights to receive _________________ additional shares (the “Additional Shares”)
of Inpixon, a Nevada corporation with offices located at 2479 E. Bayshore Road,
Suite 195, Palo Alto, CA 94303 (the “Company”), from the Reserve Shares
established pursuant to that certain Subscription Agreement, dated December 6,
2017, by and between the Company and the Service Provider signatory thereto (the
“Subscription Agreement”). The number of Additional Shares issued shall not
exceed the Beneficial Ownership Limitation at the time of exercise. The number
of Reserve Shares available for future issuance upon exercise of the Rights is
______. Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Subscription Agreement.

 

The Company shall deliver to Service Provider, or its designee or agent as
specified below, the Additional Shares from the available Reserve Shares in
accordance with the terms of the Rights. Delivery shall be made to the Service
Provider, or for its benefit, as follows:

 

☐     Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

 

DTC Participant:   DTC Number:   Account Number:  

 

Date: ______________, 20___



 

 



 

Name of holder.

 

BROKER

 

By:    



Name:  

Title: 

 



10

 

 

Schedule I

 

 

11



 

